



CONFIDENTIAL
December 22, 2017
Pattern Energy Group Inc.
Pier One, Bay Three
San Francisco, CA 94111
Attention: General Counsel


Re : Pattern Panhandle 2 Guarantee-- Reimbursement
Ladies and Gentlemen:
Reference is made to (i) the Purchase and Sale Agreement dated June 16, 2017
(the “Purchase and Sale Agreement”) entered into by Pattern Energy Group Inc., a
Delaware corporation (“Seller”), and Vertuous Energy LLC, a Delaware limited
liability company (“Buyer”) with respect to the acquisition (the “Acquisition”)
by Buyer of indirect membership interests in Panhandle Wind Holdings 2 LLC, a
Delaware limited liability company (the “Company”); (ii) the Guarantee dated as
of November 10, 2014, by Seller for the benefit of certain members of the
Company identified in the Guarantee, of certain obligations of Panhandle B
Member 2 LLC, a Delaware limited liability company and an affiliate of Seller,
owed to the Beneficiaries (the “Guaranteed Obligations”) (as amended and
restated pursuant to that certain Amended and Restated Guaranty, dated as of the
date hereof, the “Amended and Restated Guarantee”). Capitalized terms used
herein without definition are used as defined in the Guarantee. Seller has
provided the undersigned (“Obligor”) a complete copy of the fully executed
Amended and Restated Guarantee, a copy of which is attached hereto as Exhibit A.
By countersigning this letter (the “Letter Agreement”), Seller (i) represents
that the copy of the Amended and Restated Guarantee attached hereto as Exhibit A
is a true and complete copy of such document in the form in which it was
executed and delivered by the respective parties thereto, and that it has not
been amended or otherwise modified since the date of the execution and delivery,
and (ii) covenants to Obligor that it will not amend or modify, or agree to any
amendment or modification, of the Amended and Restated Guarantee without the
prior written consent of Obligor.
Obligor is an affiliate of Buyer, and will benefit from the closing under the
Purchase and Sale Agreement. In consideration of the consummation of the
Acquisition, Obligor hereby covenants to reimburse Seller for only the following
payments made, or caused to be made, by Seller under the Amended and Restated
Guarantee after the date hereof, as follows:







--------------------------------------------------------------------------------





1. Obligor shall reimburse Seller for 49% of any payment made by Seller as
required under the Amended and Restated Guarantee arising out of any breach of
the Guaranteed LLCA Obligations after the date hereof caused by any action or
inaction of the Pattern B Member, in its capacity as Member, Managing Member or
Tax Matters Member under the Third Amended and Restated Limited Liability
Company Agreement of Panhandle Wind Holdings 2 LLC, dated as of November 10,
2014, as amended by Amendment No. 1 dated as of December 30, 2016, and as
further hereafter amended in accordance with its terms, undertaken after
soliciting consent of the Buyer (whether or not such consent was required by the
Voting Agreement) unless such action or inaction was in contravention of the
vote of Buyer; provided, that Buyer shall be deemed to have voted against any
action with respect to which Buyer abstains from voting; and
2. Obligor shall reimburse Seller for 100% of any payment made by Seller as
required under the Amended and Restated Guarantee with respect to any breach
described in clause (x) of the definition of “Guaranteed LLCA Obligations” in
Section 2(a) of the Amended and Restated Guarantee after the date hereof to the
extent directly caused by any breach by Buyer of its representation and
warranties or covenants set forth in Sections 3.02 or 3.03 of the Limited
Liability Company Agreement of NewCo (as defined in the Purchase and Sale
Agreement), dated as of the date hereof (such payment, a “Subject Payment”).
3. Paragraph 2 notwithstanding, Obligor shall not be required to reimburse
Seller for more than 49% of any Subject Payment that results from a direct or
indirect subsidiary of Obligor (a "PSP Investment Entity") being treated as a
Disqualified Tax-Exempt Person unless (i) Obligor fails to hold its interest in
NewCo by or through a U.S. entity directly or indirectly wholly-owned by Obligor
that is treated (pursuant to a valid election under Treasury Regulations Section
301.7701-3 or otherwise) as a domestic corporation for U.S. federal income tax
purposes subject to U.S. federal income taxation as a regular C corporation or
(ii) dividends or interest paid by such U.S. entity to Obligor (or, if
applicable, to any Canadian intermediate parent that is a subsidiary of Obligor)
are fully exempt from U.S. federal income taxation under the Code or Article XXI
of the Tax Treaty.
For the purposes of Paragraph 3, the following definitions shall apply:
"Code" means the U.S. Internal Revenue Code of 1986, as amended.
"Disqualified Tax-Exempt Person" means any person that is treated as a
“tax-exempt entity” within the meaning of Section 168(h)(2) of the Code or (ii)
a “tax-exempt controlled entity” within the meaning of Section 168(h)(6)(F) of
the Code.
“Tax Treaty” means the United States–Canada Income Tax Convention.
Any other term or provision of this Letter Agreement notwithstanding, Obligor’s
aggregate liability hereunder shall not exceed the least of (i) $120,000,000
(ii) Seller’s Aggregate







--------------------------------------------------------------------------------





Liability Amount under the Amended and Restated Guarantee, and (iii) the amount
calculated pursuant to Section 6(f) of the Amended and Restated Guarantee.
Promptly after obtaining knowledge of a claim or potential claim with respect to
a Guaranteed LLCA Obligation for which Seller might request reimbursement from
Obligor under this Letter Agreement, Seller will notify Obligor of such claim or
potential claim and to the extent Obligor requests allow Obligor or its
representatives to participate in any discussions or negotiations with respect
to any such claim or potential claim. Unless Obligor consents in writing to the
payment of any such claim, at least ten (10) Business Days prior to making a
payment on any such claim, Seller will provide Obligor notice of its intent to
make a payment with respect to such a claim and a reasonably detailed
explanation for Seller’s agreement to pay the claim including a calculation of
the amount of any such claim. Seller will upon making any payment with respect
to the Guarantee for which Seller will seek reimbursement from Obligor under
this Letter Agreement provide to the Obligor notice of such payment. Any
reimbursement obligation of the Obligor shall be due and payable in cash to the
account of Seller no later than within five (5) Business Days immediately
following receipt of Seller’s written invoice for such reimbursement. “Business
Day” means any day that is not a Saturday, Sunday or other day on which banks
are authorized to be closed in New York, New York or Montreal, Québec. Any
amounts payable but not paid when due under this Letter Agreement shall carry
interest at the rate of ten per cent (10%) per annum from the date such payment
is due to the date of actual payment.
Except as expressly set forth above, Obligor shall have no liability of any kind
whatsoever with respect to the Amended and Restated Guarantee.
Obligor agrees that its obligations under this Letter Agreement are irrevocable,
absolute, independent and unconditional and shall not be affected by any
circumstance which would or might constitute a legal or equitable discharge of a
guarantor or surety other than payment in full of Obligor’s obligations
hereunder. Without limiting the generality of the foregoing, Obligor hereby
waives (a) any defense arising under or based upon (i) the validity or
enforceability of any Guaranteed LLCA Obligation or of the LLC Agreement, (ii)
the taking of or delay or failure to take any action by Seller to exercise any
rights or remedies against the Obligor, Buyer or any other Person pursuant to
this Letter Agreement, the Purchase and Sale Agreement, the Voting Agreement or
any other documents executed and delivered in connection with the Acquisition,
(iii) the insolvency, bankruptcy, liquidation or dissolution of the Obligor or
Buyer, (iv) any claim, set-off, counterclaim, defense or other rights that
Seller may have at any time and from time to time against the Obligor or Buyer,
whether in connection with this transaction or any unrelated transaction, (v)
any default, failure, omission or delay, willful or otherwise, on the part of
the Pattern B Member or Seller to perform or comply with, or the impossibility
or illegality of performance by the Pattern B Member or Seller or any other
Person (other than impossibility or illegality of performance that would apply
to the extent that the Guaranteed LLCA Obligations were to be performed by
Seller) of any of the Guaranteed LLCA Obligations; (vi) any suit or other







--------------------------------------------------------------------------------





action brought by, or any judgment in favor of, any beneficiaries or creditors
of the Obligor, Buyer or any other Person for any reason whatsoever, including,
without limitations, any suit or action in any way attaching or involving any
issue, matter or thing in respect of any of the Guaranteed LLCA Obligations, the
Purchase and Sale Agreement, the Voting Agreement or any other documents
executed and delivered in connection with the Acquisition (other than a suit or
action to which the Seller is a party or by which Seller is bound concerning the
provisions of this Letter Agreement and/or the scope of the Obligor’s
obligations hereunder); (vii) any sale, lease or transfer of any or all of the
assets of the Obligor or Buyer, any invalidity, illegality of, or inability to
enforce, any such transfer or purported transfer, any consolidation or merger of
the Obligor or Buyer; (viii) any change, whether direct or indirect, in
Obligor’s relationship to Buyer or the Company, including any such change by
reason of any merger or consolidation or any sale, transfer, issuance, spin-off,
distribution or other disposition of any stock, equity interest or other
security of Buyer or the Company, the Obligor or any other entity; and
(b) any presentment, demand for payment, protest, notice of dishonor or
non-payment of any Guaranteed LLCA Obligations, suit or the taking of other
action by Seller or Buyer or any other party against, and any other notice to,
the Beneficiaries, the Company or any other person not required hereunder.
Obligor hereby warrants and agrees that each of the waivers and consents set
forth in this Letter Agreement are made after consultation with legal counsel of
its choice and with full knowledge of their significance and consequences, with
the understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which Obligor otherwise
may have against Seller or any other person. If, notwithstanding the intent of
the parties that the terms of this Letter Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.
Obligor hereby confirms that, notwithstanding Section 2.03 of the Sponsor
Services Agreement between the Obligor and the Seller dated as of June 16, 2017,
Obligor will remain obligated for all of its obligations and liabilities
hereunder following the execution and delivery by the Buyer of an Accession
Agreement pursuant to such Section 2.03 of the Sponsor Services Agreement,
whether arising before or after the date of such Accession Agreement.
This Letter Agreement shall be binding upon and inure to the benefit of the
parties hereto.
This Letter Agreement and all of Obligor’s obligations hereunder shall
immediately and automatically terminate and be of no further force and effect
upon the termination of the Guarantee.







--------------------------------------------------------------------------------





This Letter Agreement shall be interpreted and the rights and liabilities of the
parties hereto shall be determined in accordance with the laws and decisions of
the State of New York.    
Seller and Obligor each irrevocably submits to the jurisdiction of the courts of
the United States of America in and for the Southern District of New York, New
York, for any proceeding arising out of this Letter Agreement. To the extent
that service of process by mail is permitted by applicable law, each of Seller
and Obligor irrevocably consents to the service of process in any proceeding in
such courts by the mailing of such process by registered or certified mail,
postage prepaid, to its address for notices provided for herein. Nothing herein
shall affect the right of Seller or Obligor to serve process in any other manner
permitted by law. EACH OF SELLER AND OBLIGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS LETTER AGREEMENT AND FOR ANY COUNTERCLAIM WITH RESPECT THERETO.
Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be delivered in person, transmitted by telecopy or
facsimile or sent by overnight courier or registered mail, charges prepaid,
addressed as follows:
(a)    if to Seller:
Pattern Energy Group Inc.
Pier 1, Bay 3
San Francisco, CA 94111
Attention: General Counsel
Email:     generalcounsel@patternenergy.com


(b)    if to Obligor:
1250 René-Lévesque Blvd. West
Suite 1400
Montreal, Québec H3B 5E9
Attention: Managing Director, Infrastructure Investments
Email: vertuousenergy@investpsp.ca and legalnotices@investpsp.ca
With a copy to :
Davies Ward Phillips & Vineberg LLP
1501, avenue McGill College, 26th Floor
Montreal, Québec, Canada H3A 3N9







--------------------------------------------------------------------------------





Attention: Franziska Ruf
Facsimile (514) 841-6499
E-mail:     fruf@dwpv.com


Any such notice or other communication shall be deemed to have been given and
received on the day on which it was delivered or transmitted (or, if such day is
not a Business Day or if delivery or transmission is made on a Business Day
after 5:00 p.m. at the place of receipt, then on the next following Business
Day) or, if mailed, on the third Business Day following the date of mailing.
Any party may at any time change its address for purposes of this Letter
Agreement by giving notice to the other party.
This Letter Agreement may not be amended, altered or modified except by written
instrument executed by both Seller and Obligor.






[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------







Very truly yours,
PUBLIC SECTOR PENSION INVESTMENT BOARD
By:__/s/ Patrick Samson___________
Name: Patrick Samson
Title: Authorized Signatory
 
By:__/s/ Jean Daigneault___________ 
Name: Jean Daigneault
Title: Authorized Signatory



AGREED & ACCEPTED:
PATTERN ENERGY GROUP INC.
By: _/s/ Dyann S. Blaine_____________
Name: Dyann S. Blaine
Title: Vice President









--------------------------------------------------------------------------------















EXHIBIT A


GUARANTEE


Attached









--------------------------------------------------------------------------------


Execution Version


AMENDED AND RESTATED PATTERN GUARANTEE
This AMENDED AND RESTATED GUARANTEE, dated as of December 22, 2017 (this
“Guarantee”), is made and entered into by PATTERN ENERGY GROUP INC., a Delaware
corporation (the “Guarantor”), for the benefit of JPM CAPITAL CORPORATION, a
Delaware corporation, MORGAN STANLEY WIND LLC, a Delaware limited liability
company, and COMET WIND TX, LLC, a Delaware limited liability company
(collectively, together with their respective permitted successors and assigns,
the “Beneficiaries”).
PRELIMINARY STATEMENTS
A.Each of the Beneficiaries, Panhandle Wind Holdings 2 LLC, a Delaware limited
liability company (the “Company”), and Panhandle B Member 2 LLC, a Delaware
limited liability company (the “Pattern B Member”) are parties to the Equity
Capital Contribution Agreement, dated as of December 20, 2013 (as amended, the
“ECCA”), pursuant to which each of the Beneficiaries made its Capital
Contribution to the Company on the Funding Date.
B.Pattern B Member and the Beneficiaries are parties to that certain Third
Amended and Restated Limited Liability Agreement of the Company, dated as of
November 10, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “LLC Agreement”).
C.The Guarantor previously entered into that certain Pattern Guarantee, dated as
of November 10, 2014 (the “Original Guarantee”), and by entering into this
Guarantee hereby amends and restates the Original Guarantee in its entirety.
D.Pursuant to that certain Purchase and Sale Agreement, dated as of June 16,
2017, between Guarantor and Vertuous Energy LLC, a Delaware limited liability
company, Guarantor intends to, among other things, (i) cause Pattern B Member to
transfer to a new indirect wholly-owned subsidiary of Guarantor (the “New Class
B Member”, which, at the time of such transfer, will be fully owned by Pattern
US Finance Company LLC) 50% of the outstanding Class B Units of the Company (the
“Affiliate Transfer”), and (ii) following the closing of the Affiliate Transfer,
cause Pattern US Finance Company LLC to transfer and assign to Vertuous Energy
LLC 98% of the membership interests in the New Class B Member.
E.The Beneficiaries require that the Original Guarantee be amended and restated
such that the Guaranteed Obligations include the obligations of the New Class B
Member under the LLC Agreement.
F.Section 13 of the Guarantee provides that the Guarantee may only be amended by
a written instrument executed by Guarantor and each Beneficiary.
G.The Guarantor and the Beneficiaries desire to amend and restate the Original
Guarantee in connection with the Affiliate Transfer.
D.    The guarantee and undertakings provided in this Guarantee will provide
substantial benefit, directly or indirectly, to the Guarantor, it is in the best
interests of the Guarantor to





--------------------------------------------------------------------------------





provide the guarantee and undertakings set forth hereunder, and such guarantee
and undertakings are necessary or convenient to the conduct, promotion, or
attainment of the business of the Guarantor.
E.    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Guarantor and the Beneficiaries agree that the
Original Guarantee is hereby amended, restated and replaced by this Guaranty in
its entirety, as follows:
Section 1.Definitions. Capitalized terms not otherwise defined in this Guarantee
have the meanings given to them in the ECCA or, if not defined therein, in the
LLC Agreement (as defined in the ECCA). The rules of interpretation set forth in
the ECCA shall apply to this Guarantee. As used in this Guarantee, the following
terms shall have the following meanings:
“Affiliate Transfer” has the meaning given in the preliminary statements.
“Aggregate Liability Amount” has the meaning given in Section 6(d).
“Beneficiaries” has the meaning given in the introductory paragraph.
“Claim Amount” has the meaning given in Section 7.
“Company” has the meaning given in the preliminary statements.
“ECCA” has the meaning given in the preliminary statements.
“Group Member” means, with respect to an entity, the entity and its direct and
indirect parent entities and subsidiary entities; provided, that such parent
entities shall include only those that own, directly or indirectly, more than
50% of the equity and voting interest of such entity, and such subsidiary
entities shall include only those subsidiary entities of which such entity owns,
directly or indirectly, more than 50% of the equity and voting interests.
“Guarantee” has the meaning given in the introductory paragraph.
“Guaranteed ECCA Obligations” has the meaning given in Section 2.
“Guaranteed LLCA Obligations” has the meaning given in Section 2.
“Guaranteed Obligations” has the meaning given in Section 2.
“Guarantor” has the meaning given in the introductory paragraph.
“MOMA” means the Management, Operation and Maintenance Agreement specified in
Annex 9 of the ECCA or any replacement or renewal thereof.
“New Class B Member” has the meaning given in the preliminary statements.
“Original Guarantee” has the meaning given in the preliminary statements.
“PAA” means the Project Administration Agreement specified in Annex 2 of the
ECCA and any replacement or renewal thereof.
“Pattern B Member” has the meaning given in the preliminary statements.
“Qualified Guarantee” has the meaning given in Section 19.


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





SECTION 2.    Guarantee.
(a)    The Guarantor hereby unconditionally and irrevocably guarantees, as a
primary obligor and not merely as surety, to each of the Beneficiaries (i) the
performance, satisfaction and observation by the Pattern B Member of its
indemnification obligations under Article Six of the ECCA in respect of any
breach by the Pattern B Member of its representations, warranties or covenants
in Article Three of the ECCA (the “Guaranteed ECCA Obligations”), (ii) the
performance, satisfaction and observation by the Pattern B Member and the New
Class B Member of its respective indemnification obligations under Article 11 of
the LLC Agreement with respect to any breach by the Pattern B Member, in its
capacity as Pattern B Member, or the New Class B Member of its respective
representations, warranties and covenants made by the Pattern B Member or the
New Class B Member, as applicable, in Section 3.02 or 3.03 of the LLC Agreement,
(iii) so long as Pattern B Member is the Managing Member or Tax Matters Member,
as applicable, the performance, satisfaction and observation by the Pattern B
Member of its indemnification obligations under Article 11 of the LLC Agreement
with respect to any breach by the Pattern B Member, in its capacity as Managing
Member or as Tax Matters Member, of its covenants, agreements or obligations set
forth in the LLC Agreement and (iv) in the event that the New Class B Member
becomes the Managing Member or Tax Matters Member, as applicable, the
performance, satisfaction and observation by the New Class B Member of its
indemnification obligations under Article 11 of the LLC Agreement with respect
to any breach by the New Class B Member, in its capacity as Managing Member or
as Tax Matters Member, of its covenants, agreements or obligations set forth in
the LLC Agreement (such indemnification obligations, described in clauses (ii),
(iii) and (iv), the “Guaranteed LLCA Obligations” and, together with the
Guaranteed ECCA Obligations, the “Guaranteed Obligations”), it being understood
that the Guaranteed Obligations shall not include the obligations of any other
party (e.g., it shall not include the obligations of the counterparties to the
MOMA and PAA). Guarantor hereby agrees that, except as specifically provided
herein, and to the fullest extent permitted by applicable law, its obligations
hereunder shall not be conditional on, and Guarantor waives any defense arising
under or based upon:
(i)    the validity or enforceability of any Guaranteed Obligation or of the
ECCA or the LLC Agreement;
(ii)    the taking of or delay or failure to take any action by any of the
Beneficiaries to enforce the Guaranteed Obligations, the ECCA or the LLC
Agreement or otherwise exercise any rights or remedies against the Pattern B
Member, the New Class B Member or any other Person;
(iii)    the insolvency, bankruptcy, liquidation or dissolution of the
Guarantor, the New Class B Member or the Pattern B Member;
(iv)    any claim, set-off, counterclaim, defense or other rights that the
Guarantor may have at any time and from time to time against any of the
Beneficiaries, whether in connection with this transaction or any unrelated
transaction;
(v)    any default, failure, omission or delay, willful or otherwise, on the
part of the Pattern B Member, the New Class B Member or the Guarantor to perform
or


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





comply with, or the impossibility or illegality of performance by the Pattern B
Member, the New Class B Member or the Guarantor or any other Person (other than
impossibility or illegality of performance that would apply to the extent that
the Guaranteed Obligations were to be performed by the Guarantor) of any of the
Guaranteed Obligations;
(vi)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of the Pattern B Member, the New Class B Member, the
Guarantor or any other Person for any reason whatsoever, including, without
limitations, any suit or action in any way attaching or involving any issue,
matter or thing in respect of any of the ECCA, the LLC Agreement, the Guaranteed
Obligations or any other agreement (other than a suit or action to which any of
the Beneficiaries is a party or by which any of the Beneficiaries is bound
concerning the scope of the Guaranteed Obligations or concerning the provisions
of this Guarantee);
(vii)    any sale, lease or transfer of any or all of the assets of the Pattern
B Member, the New Class B Member or the Guarantor, including any transfer or
purported transfer from the Pattern B Member, the New Class B Member or the
Guarantor to any Person, any invalidity, illegality of, or inability to enforce,
any such transfer or purported transfer, any consolidation or merger of the
Pattern B Member, the New Class B Member or the Guarantor with or into any
Person or any change in the ownership of the Pattern B Member, the New Class B
Member or the Guarantor;
(viii)    any action or failure to act in any manner referred to in this
Guarantee which may deprive the Guarantor of its rights to subrogation against
the Pattern B Member or the New Class B Member to recover full indemnity for any
payments or performances made pursuant to this Guarantee or of the Guarantor’s
right to contribution against any other party;
(ix)    any change, whether direct or indirect, in the Guarantor’s relationship
to the Pattern B Member (or any successor managing member or member that is an
Affiliate of the Guarantor), the New Class B Member or the Company, including
any such change by reason of any merger or consolidation or any sale, transfer,
issuance, spin-off, distribution or other disposition of any stock, equity
interest or other security of the Pattern B Member (or any successor managing
member or member that is an Affiliate of the Guarantor), the New Class B Member
or the Company, the Guarantor or any other entity; or
(x)    any other circumstances which might otherwise constitute a legal or
equitable discharge or defense of a guarantor;
other than, in each case, any defenses that the Pattern B Member, the Managing
Member, the Tax Matters Member, the New Class B Member or the Guarantor may
assert with respect to its performance under the agreement under which such
Guaranteed Obligations arise, or the written waiver, settlement and/or discharge
of the Guaranteed Obligations or of this Guarantee by the Beneficiaries.


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





(b)    The Guarantor’s obligations under this Guarantee are independent of any
obligation of the Pattern B Member, the New Class B Member or any other Person,
and a separate action or actions may be brought and prosecuted against the
Guarantor under this Guarantee whether or not any action is brought or
prosecuted against the Pattern B Member, the New Class B Member or any other
person and whether or not the Pattern B Member, the New Class B Member or any
other person is joined in any action under this Guarantee.
(c)    For the avoidance of doubt, nothing herein shall prevent or preclude any
Beneficiary from delivering a demand for payment of any Guaranteed Obligation
pursuant hereto concurrently with delivery to the Pattern B Member and the New
Class B Member of notice of a Class A Equity Investor Claim under the ECCA or a
Class A Claim under the LLC Agreement. All payments hereunder shall be made
without reduction, whether by offset, payment in escrow, or otherwise.
(d)    The Guarantor hereby unconditionally and irrevocably waives notice of the
acceptance of this Guarantee, demand or presentment for payment to the Pattern B
Member or the New Class B Member or the making of any protest, notice of the
amount of the Guaranteed Obligations outstanding at any time, notice of failure
to perform on the part of the Pattern B Member or the New Class B Member, notice
of any amendment, modification or waiver of or under the ECCA or the LLC
Agreement, and all other notices or demands not required hereunder.
SECTION 3.    Subrogation. The Guarantor shall be subrogated to all rights of
the Beneficiaries in respect of any amounts paid by the Guarantor pursuant to
the provisions of this Guarantee, provided, however, that the Guarantor shall be
entitled to enforce, or to receive any payments arising out of or based upon,
such right of subrogation only after all rights of the Beneficiaries with
respect to such Guaranteed Obligations shall have been fully and finally
satisfied.
SECTION 4.    Continuing Guarantee. This Guarantee shall continue to be
effective or be reinstated, as the case may be, if and to the extent that at any
time any performance of all or any portion of the Guaranteed Obligations or any
amount owed to the Beneficiaries hereunder is rescinded or must otherwise be
returned by the Beneficiaries upon the insolvency, bankruptcy or reorganization
of the Guarantor, the New Class B Member or the Pattern B Member.
SECTION 5.    Reimbursement. The Guarantor shall reimburse the Beneficiaries for
any reasonable out-of-pocket expenses (including reasonable legal fees) incurred
by the Beneficiaries in the enforcement of the obligations of the Guarantor
hereunder, such reimbursement to be paid promptly upon submission by the
Beneficiaries to the Guarantor of a written statement describing in reasonable
detail the nature, purpose and amount of such expenses.
SECTION 6.    Certain Limitations. Notwithstanding anything in Section 2 hereof
to the contrary:
(a)    the Guarantor shall not be required by this Guarantee to perform any
Guaranteed Obligation or undertaking if the performance thereof is illegal or
impossible under Law;


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





(b)    the Guarantor shall not be required to perform any Guaranteed Obligation
while the performance of such Guaranteed Obligation is being disputed in good
faith by the Person required to perform such Guaranteed Obligation;
(c)    the Guarantor’s liability hereunder with respect to any Guaranteed
Obligation shall not exceed the liability of the Pattern B Member or the New
Class B Member with respect to such Guaranteed Obligation, with reference
specifically, but without limitation, to Section 6.2 of the ECCA and
Section 11.02 of the LLC Agreement;
(d)    the Guarantor shall have no liability hereunder with respect to any
action or inaction of the Managing Member or Tax Matters Member or any breach or
noncompliance by the Managing Member or Tax Matters Member with any of the
Guaranteed Obligations, if the Pattern B Member or the New Class B Member was
not, at the time of such action, inaction, breach or noncompliance the Managing
Member or Tax Matters Member, as applicable;
(e)    the Guarantor’s aggregate liability hereunder shall not exceed
$120,000,000 less all amounts which have been paid by or on behalf of the
Pattern B Member or the New Class B Member pursuant to either Section Six of the
ECCA or Section 5.04 or Article 11 of the LLC Agreement (the “Aggregate
Liability Amount”); provided that the aggregate liability of the Guarantor shall
not exceed the amount calculated pursuant to Section 6(f); and
(f)    the Guarantor’s aggregate liability from time to time hereunder, under
Section 6.1 of the ECCA and Section 11.02 of the LLC Agreement shall not exceed
(i) if the Flip Point has not occurred, an amount the payment of which to the
Beneficiaries, if treated as a Cash Flow for purposes of Section 5.06(b)(iii) of
the LLC Agreement as of the Distribution Date immediately following payment of
such amount, would cause the Flip Point to occur on or prior to the date on
which the Flip Point is projected to occur in the Base Case Model and (ii) if
the Flip Point has occurred, zero. For purposes of determining Guarantor’s
maximum liability pursuant to this Section 6(f), all payments pursuant to this
Guarantee shall be deemed to have been treated as Cash Flow for purposes of
Section 5.06(b)(iii) of the LLC Agreement. Notwithstanding the foregoing, if any
Tax contest or dispute applicable to a taxable period prior to or during which
the Flip Point occurs relating to any Company Tax Return applicable to a year
prior to or during which the Flip Point occurs shall cause any Beneficiary to
fail to achieve the Flip Point (other than as a result of a change in a Fixed
Tax Assumption), the indemnification obligations of the indemnifying party
hereunder, under Section 6.1 of the ECCA and under Section 11.02 of the LLC
Agreement shall not be subject to the limitations described in clause (ii) until
it shall have received sufficient cash, PTCs or other Tax Benefits to cause the
Flip Point to occur.
SECTION 7.    Payments into Escrow/Refund of Overpayment. In the event that an
amount is due and payable to the Beneficiaries hereunder (the “Claim Amount”) at
a time when the Flip Point has not been finally determined to have occurred
under Section 5.06 of the LLC Agreement (and taking into account the dispute
resolution procedures of Section 12.03 of the LLC Agreement), and there is a
reasonable likelihood that (x) it will ultimately be determined that the Flip
Point has occurred prior to payment of such Claim Amount or (y) payment of the
Claim Amount to the Beneficiaries would result in the Flip Point occurring, then
in lieu of paying the Claim Amount to Beneficiaries, the Guarantor may pay the
Claim Amount into Escrow in accordance with


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





Section 5.04(d) of the LLC Agreement. If after depositing the Claim Amount into
Escrow, it is finally determined that the Flip Point has not occurred and would
not, as a result of payment of the Claim Amount to the Beneficiaries, occur, and
without duplication of any amounts paid by the Pattern B Member or the New Class
B Member to the Beneficiaries in respect of such Claim Amount under Section 5.04
of the LLC Agreement after deposit of the Claim Amount by the Guarantor, the
Guarantor shall, or shall cause the Pattern B Member and the New Class B Member
to, (x) instruct the Escrow Agent to pay the Claim Amount and any earnings
thereon to the Beneficiaries, and (y) pay to the Beneficiaries, to the extent
the Flip Point has not occurred, interest in an amount which, together with the
earnings on the Claim Amount, equals interest on the Claim Amount at the Flip
Rate from the date of deposit to the date of payment. If it is finally
determined that payment of the Claim Amount would cause the Flip Point to occur,
the Guarantor and the Beneficiaries shall instruct the Escrow Agent to pay the
portion of the Claim Amount which would cause the Flip Point to occur to the
Beneficiaries and the balance together with any earnings to the Guarantor. If it
is finally determined that the Flip Point has occurred, the Beneficiaries shall
instruct the Escrow Agent to pay the Claim Amount together with any earnings
thereon to the Guarantor. If the Guarantor pays any Claim Amount directly to the
Beneficiaries when it could have been deposited into Escrow and it is later
determined that the Flip Point had occurred prior to, or as a result of, such
payment, the Beneficiaries shall return the Claim Amount (or the applicable
portion thereof) to the Guarantor without interest.
SECTION 8.    Financial Statements. (a) During the period from the date hereof
until the expiration of this Guarantee, the Guarantor shall deliver to the
Beneficiaries: As soon as available, but no later than sixty (60) days after the
end of the first three quarterly fiscal periods of each applicable fiscal year
of the Guarantor, beginning with the fiscal year that ends after the date
hereof, unaudited consolidated financial statements of the Guarantor for the
period from the beginning of the respective fiscal year to the end of such
period, including a balance sheet and the related statement of income,
stockholders’ equity and cash flows, in each case setting forth comparative
figures for the period from the beginning of the respective fiscal year to the
end of such period in the preceding fiscal year, to the extent comparative
figures for previous dates and periods are publicly available and accompanied by
a certificate by an Authorized Representative of the Guarantor, which
certificate shall state that such financial statements fairly present in all
material respects the financial condition and (to the extent applicable) results
of operations of the Guarantor and its consolidated subsidiaries on the dates
and for the periods indicated in accordance with GAAP consistently applied, as
at the end of, and for, such period (subject to normal year-end audit
adjustments); and
(a)    As soon as available, but not later than one hundred twenty (120) days
after the close of each fiscal year of the Guarantor, beginning with the fiscal
year that ends after the date hereof, audited statements of income, members’
equity and cash flows of the Guarantor and its consolidated subsidiaries for
such year and the related balance sheet as at the end of such year, setting
forth in each case (to the extent applicable) in comparative form the
corresponding figures for the preceding fiscal year, and accompanied by an
opinion of Ernst & Young LLP or another independent certified public accountant
of recognized national standing, which opinion shall state that such financial
statements fairly present in all material respects the financial condition and
results of operations of the Guarantor and its consolidated subsidiaries as at
the end of, and for, such fiscal year in accordance with GAAP (subject to normal
year-end audit adjustments);


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





provided that if the Guarantor is a public company and is required or permitted
to file reports under the Securities Exchange Act of 1934, the availability of
such quarterly or annual financial statements filed thereunder, or the
availability on Guarantor’s website, shall satisfy the requirements of this
Section 8.
SECTION 9.    Representations and Warranties. The Guarantor represents and
warrants to the Beneficiaries that:
(a)    The Guarantor is duly organized and validly existing under the laws of
the State of Delaware. The Guarantor is not subject to any current orders for
winding up, or appointment of a receiver or liquidator or to any notice of any
proposed deregistration.
(b)    The execution, delivery and performance by the Guarantor of this
Guarantee are within the Guarantor’s powers, have been duly authorized by all
necessary action and do not conflict with or result in a breach of the
organizational documents, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any material agreement or instrument to which the Guarantor is a party or by
which the Guarantor is bound or to which the Guarantor is subject, or constitute
a default under any such agreement or instrument, or result in the creation or
imposition of any lien, charge, claim or encumbrance upon any of Guarantor’s
revenues or assets pursuant to the terms of any such agreement or instrument.
(c)    No consent, action of authorization or approval or registration,
declaration or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Guarantor of this Guarantee.
(d)    This Guarantee has been duly executed and delivered by the Guarantor.
This Guarantee is a legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency or other
laws affecting creditors’ rights generally.
(e)    There is no action, suit or proceeding now pending before any court,
administrative body or arbitral tribunal, or, to the Actual Knowledge of the
Guarantor, threatened against the Guarantor, which could reasonably be expected
to have an adverse effect on the Guarantor’s ability to perform its obligations
under this Guarantee.
SECTION 10.    GOVERNING LAW. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED
UNDER, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN SUCH STATE AND WITHOUT REFERENCE TO CONFLICTS OF LAW (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
SECTION 11.    Consent to Jurisdiction. Any legal action or proceeding by or
against the Guarantor or with respect to or arising out of this Guarantee may be
brought in or removed to the courts of the State of New York and of the United
States of America in and for the Southern District of New York. Nothing herein
shall affect the right to serve process in any other manner permitted


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





by law or the right of the Beneficiaries to bring legal action or proceedings in
any other competent jurisdiction.
SECTION 12.    Waiver of Jury Trial. THE GUARANTOR AND EACH BENEFICIARY HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS GUARANTEE OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE GUARANTOR OR
ANY BENEFICIARY. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE GUARANTOR TO
ENTER INTO, AND FOR EACH BENEFICIARY TO ACCEPT, THIS GUARANTEE.
SECTION 13.    Amendments, Etc. The terms of this Guarantee may be waived,
altered or amended only by an instrument in writing duly executed by the
Guarantor and each Beneficiary. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
Addresses for Notices. All notices requests and other communications provided
for hereunder shall be in writing (including facsimile) and will be deemed to
have been duly given if delivered personally, by facsimile or electronic
transmission, by overnight courier service or by certified mail (postage
prepaid) to each of the parties at the applicable address specified below.
If to the Guarantor:            Pattern Energy Group Inc.
Pier One, Bay Three
San Francisco, CA 94111
Attention: General Counsel
Facsimile: (415) 283-4000
Telephone: (415) 362-7900


If to JPM Capital Corporation:        JPM Capital Corporation
10 South Dearborn, 12th Floor
Mail Code IL1 0502
Chicago, IL 60603-2003
Attention: Head of Energy Asset                                     Management
Telephone: (312) 732-2059
Fax: (312) 732-2569
Email: jpmcc.energy@jpmorgan.com




If to Morgan Stanley Wind LLC:        Morgan Stanley Wind LLC
1585 Broadway, Floor 04
New York, NY 10036
Attention: Vishal Kapadia/President
Tel: (212) 761-4091
Fax: (212) 507-3120


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





Email:
Vishal.Kapadia@morganstanley.com


Copy to:


MS Renewables Asset Management
1585 Broadway
New York, NY 10036
Attention: GSP Asset Management
Tel: (212) 761-4124
Fax: (212) 507-4084
Email:
gspnyrenewables@morganstanley.com


If to Comet Wind TX, LLC:            Comet Wind TX, LLC
c/o Google Inc.
1600 Amphitheatre Parkway
Mountain View, CA 94043
Attention: Legal, M&A/Renewable Energy;                             Treasury,
Asset Management
Fax: (650) 887-1790
Email: green-legal@google.com;
                                assetmgmt@google.com


SECTION 14.    No Waiver; Remedies. No failure on the part of a party to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by a party of any right, power or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.
SECTION 15.    Severability. In case any one or more of the provisions contained
in this Guarantee should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.
SECTION 16.    Pari passu. The obligations of the Guarantor under this Guarantee
rank pari passu with all other unsecured unsubordinated indebtedness of the
Guarantor.
SECTION 17.    Entire Agreement. This Guarantee and any agreement, document or
instrument referred to herein integrate all the terms and conditions mentioned
herein or incidental hereto and supersede all oral negotiations and prior
writings in respect of the subject matter hereof.
SECTION 18.    Benefit; Successors and Permitted Assigns.
(a)    This Guarantee is intended solely for the benefit of and is enforceable
by the Beneficiaries and their respective successors or assigns permitted under
the ECCA or the LLC


Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------





Agreement, and is not for the benefit of or enforceable by any other Person.
This Guarantee shall be binding upon the Guarantor and its successors and
permitted assigns and shall inure to the benefit of the successors and permitted
assigns of the Beneficiaries; provided, that any Indemnified Party under the LLC
Agreement (other than the Beneficiaries) shall be an intended third-party
beneficiary for the purposes of this Guaranty and shall have the right to
enforce any of its rights under this Guaranty and such rights shall survive the
dissolution, liquidation or termination of the Beneficiaries.
(b)    This Guarantee and all obligations of the Guarantor hereunder to the
Beneficiaries shall, except as provided in this Section 19(b), be assignable by
the Guarantor only with the prior written consent of each Beneficiary.
Notwithstanding anything herein to the contrary, the Guarantor shall have the
right, without the consent of the Beneficiaries, to assign or terminate its
obligations under this Guarantee in connection with a transfer by the Managing
Member, the New Class B Member or Pattern B Member pursuant to, and to the
extent permitted by, Section 3.03(b)(i)(C) of the LLC Agreement but only if the
Guarantor’s obligations under this Guarantee have been replaced by a Qualified
Guarantee. For the purposes of this section, a “Qualified Guarantee” shall mean
a replacement guarantee or guarantees provided to the Beneficiaries in
substantially the same form of, but in any case with the same scope and coverage
as, this Guarantee or in such other form as shall be reasonably acceptable to
the Supermajority of Class A Members, under which the replacement guarantor
assumes all of the Guarantor’s obligations under this Guarantee and is a
“Qualified Transferee” and directly or indirectly owns or Controls the Class B
Membership Interests, the New Class B Member or the Pattern B Member.
SECTION 19.    Termination. Notwithstanding anything herein to the contrary,
this Guarantee and all of the Guarantor’s obligations hereunder shall
immediately and automatically terminate and be of no further force and effect
upon the earlier of (i) the date on which the aggregate payments made by the
Guarantor under Section 2 equal the Aggregate Liability Amount, (ii) upon the
final determination of the Flip Point under Section 5.06 of the LLC Agreement
(and taking into account the dispute resolution procedures of Section 12.03 of
the LLC Agreement), (iii) the execution and delivery of a Qualified Guarantee
pursuant to and in accordance with Section 19(b); provided, however, that if the
replacement guarantee does not expressly cover the Guarantor’s obligations
hereunder for the period prior to such replacement, the Guarantor’s obligations
hereunder shall remain in effect in respect of Guarantor’s obligations for the
period prior to such replacement or (iv) a direct or indirect Disposition of
Membership Interests by a lender or any agent therefor to a third party in
connection with or following any foreclosure by such lender (or deed in lieu
thereof) pursuant to Section 3.03(c) of the LLC Agreement.
SECTION 20.    No Consequential or Punitive Damages. In no event shall the
Guarantor be liable hereunder to any Beneficiary or any other Person for any
indirect, consequential damages of any nature whatsoever, whether based on
contract or tort, or strict liability or for any punitive or exemplary damages,
provided that PTCs lost during the PTC Period shall not constitute indirect,
punitive, consequential or exemplary losses or damages, whether or not the
underlying loss of production constitutes consequential damages for which no
recovery hereunder is permitted.
[Signature pages follow]




Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be duly executed
and delivered by its officer(s) thereunto duly authorized as of the date first
above written.
PATTERN ENERGY GROUP INC.,
a Delaware corporation
By: /s/ Dyann S. Blaine    

Name: Dyann S. Blaine
Title: Vice President







Accepted and agreed to
as of the date first above written:
JPM CAPITAL CORPORATION
By: /s/ Marie Y. Martinez    
Name:    Marie Y. Martinez
Title:    Vice President






Amended & Restated Parent Guarantee

--------------------------------------------------------------------------------







Accepted and agreed to
as of the date first above written:
MORGAN STANLEY WIND LLC
By: /s/ Vishal Kapadia    
Name:    Vishal Kapadia
Title:    President











--------------------------------------------------------------------------------







Accepted and agreed to
as of the date first above written:
COMET WIND TX, LLC
By: Everlasting Resources, LLC, its Managing Member
By: /s/ Kenneth H. Yi    
Name:    Kenneth H. Yi
Title:    Assistant Secretary







